Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedi

ies Division

Center for Tobacco Products,

Complainant

Vv.

Guevara LLC
d/b/a Franklin Package Store,

Respondent.

Docket No. C-13-1110
FDA Docket No. FDA-2013-H-0914

Decision No. CR2934

Date: Septeml
INITIAL DECISION AND

The Center for Tobacco Products (CTP) fi
(Complaint) against Respondent, Guevara

ber 30, 2013
DEFAULT JUDGMENT

led an Administrative Complaint
LLC d/b/a Franklin Package Store,

alleging facts and legal authority sufficient to justify imposing a civil money

penalty of $500. Respondent did not time

ly answer the Complaint, nor did

Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that

Respondent pay a civil money penalty in t

CTP began this case by serving the Compl

ie amount of $500.

aint on Respondent and filing a copy of

the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold regulated tobacco products to minors on two separate occasions and failed to

verify that the tobacco purchasers were of
transactions, thereby violating the Federal

sufficient age prior to these
Food, Drug, and Cosmetic Act (Act)

and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil

money penalty of $500.
On August 15, 2013, CTP served the Complaint on Respondent by United Parcel

Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent

should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay

the full amount of the proposed penalty. Respondent did not take any of the
required actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I must decide whether a default
judgment is appropriate here. I conclude that it is based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

Respondent owns Franklin Package Store, an establishment that sells
tobacco products and is located at 402 Franklin Avenue, Hartford,
Connecticut 06114. Complaint { 3.

On August 3, 2012, an FDA-commissioned inspector observed violations
of 21 C.F.R. Part 1140 while inspecting Respondent’s establishment.
Respondent violated 21 C.F.R. § 1140.14(a) when Respondent’s staff
“Tsold] tobacco products to a minor[;] . . . [s]pecifically, a person younger
than 18 years of age was able to purchase a package of Newport Box
cigarettes .. . at approximately 2:17 PM ET...” Respondent’s staff also
violated 21 C.F.R. § 1140.14(b)(1) when the staff “[f]ail[ed] to verify the
age of a person purchasing tobacco products[,] by means of photographic
identification containing the bearer’s date of birth[,] .. . before the sale. . .
on August 3, 2012....” Complaint ¥ 10.

On October 18, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from August 3, 2012. In addition to describing
the violations, the letter advised Respondent that the FDA may initiate a
civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.

e The FDA did not receive a response to the Warning Letter, but United
Parcel Service records show that “BATISTA J” received the letter on
October 19, 2012. Complaint § 11.

e On January 4, 2013, FDA-commissioned inspectors documented additional
violations of 21 C.F.R. Part 1140 at Respondent’s establishment.
Specifically, at approximately 10:32 AM ET, Respondent’s staff sold a
package of Newport Box 100s cigarettes to a person younger than 18 years
of age. In addition, Respondent’s staff did not verify the minor’s age by
checking the minor’s photo identification prior to this sale, as required by
21 C.F.R. § 1140.14(b)(1). Complaint §

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no purchaser of cigarettes or smokeless tobacco is younger than 18 years of
age.

Here, Respondent’s staff sold cigarettes to minors on two separate occasions:
August 3, 2012, and January 4, 2013. Prior to these transactions, Respondent’s
staff did not verify, by checking the tobacco purchaser’s photographic
identification, that the tobacco purchaser was 18 years of age or older as the
regulations require. Respondent’s actions and omissions on two separate
occasions at the same retail outlet constitute violations of law for which a civil
money penalty is merited. Accordingly, I find that a civil money penalty of $500
is permissible under 21 C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge
